
	

115 SRES 347 ATS: Commemorating the 62nd anniversary of the dedication of Whiteman Air Force Base. 
U.S. Senate
2017-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 347
		IN THE SENATE OF THE UNITED STATES
		
			December 2 (legislative day, December 1), 2017
			Mrs. McCaskill (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 62nd anniversary of the dedication of Whiteman Air Force Base. 
	
	
 Whereas, 70 years ago, the National Security Act of 1947 (50 U.S.C. 3001 et seq.), signed into law by President Harry S. Truman, established the Department of the Air Force as an executive department and established the United States Air Force under the Department of the Air Force;
 Whereas, at Pearl Harbor, Hawaii, on December 7, 1941, during the attack on Bellows Field, Second Lieutenant George Allison Whiteman reached his aircraft, but while attempting take off, Second Lieutenant Whiteman’s P-40 Warhawk was attacked by enemy fighters and crashed, fatally injuring Second Lieutenant Whiteman;
 Whereas, in 1942, the site where Whiteman Air Force Base (in this preamble referred to as Whiteman AFB) currently exists was established as Sedalia Glider Base, and Sedalia Army Air Field was later established at that site to train Waco glider pilots for combat missions during World War II;
 Whereas, in 1951, that site was reopened as Sedalia Air Force Base and, beginning in 1952, housed the 340th Bombardment Wing, which was assigned the newest aircraft systems of the time, including the B-47 Stratojet, which was the first all-jet bomber, and the KC-97, which is an aerial refueling tanker;
 Whereas, on December 3, 1955, Sedalia Air Force Base was dedicated as Whiteman AFB, in memory of Sedalia-native Second Lieutenant George Allison Whiteman, one of the first airmen killed in World War II;
 Whereas Whiteman AFB developed and matured alongside United States Air Force capabilities and necessities, transitioning from a bomber base to the chosen location for the fourth Minuteman intercontinental ballistic missile wing and the home of the 351st Strategic Missile Wing;
 Whereas Whiteman AFB assisted in paving the way for a fully integrated United States Air Force, with the 351st Strategic Missile Wing fielding the first female Minuteman crew and the first gender-integrated Minuteman crew;
 Whereas the 509th Bomb Wing is stationed at Whiteman AFB, operates a B-2 Spirit stealth bomber, and is able to deploy from Missouri to engage adversaries of the United States anywhere in the world;
 Whereas the 509th Bomb Wing first engaged in combat as part of Operation Allied Force over Serbia and Kosovo in 1999;
 Whereas, in October 2001, the 509th Bomb Wing carried out the first military response after the attacks on New York City, New York, and Washington, District of Columbia, on September 11, 2001 by flying a B-2 Spirit stealth bomber into the airspace of Afghanistan and preceding the coalition aircraft that would engage the forces of the Taliban and al-Qaeda;
 Whereas, while selectively used, the B-2 Spirit stealth bomber represents the precision capabilities and the endurance of the United States Air Force;
 Whereas the 442nd Fighter Wing, an Air Force Reserve Command organization responsible for the operation, maintenance, and support of the A-10 Thunderbolt II aircraft (commonly known as the Warthog), is located at Whiteman AFB and works alongside the 509th Bomb Wing;
 Whereas the 442nd Citizen Airmen carry on the proud tradition, dating back to World War II, of supporting the United States Army and allied ground forces through close air support;
 Whereas the 131st Bomb Wing, a unit of the Missouri Air National Guard located at Whiteman AFB, is the only Air National Guard Bomb Wing to fly the B-2 Spirit stealth bomber and to be nuclear-capable;
 Whereas the 131st Air National Guardsmen carry on the proud tradition of supporting the State of Missouri and the United States, which dates back to the founding of the 131st Bomb Wing in 1923;
 Whereas the 20th Attack Squadron, which has been based at Whiteman AFB since January 2011 and is assigned to the 432d Operations Group in Nevada, flies the remotely piloted aircraft MQ-9 Reaper for aerial reconnaissance and forward observation;
 Whereas, though geographically separated from the 432d Operations Group, the 20th Attack Squadron provides integral intelligence and close air support and is able to conduct strikes;
 Whereas the 1-135th Assault Helicopter Battalion, a unit of the Missouri National Guard, supports humanitarian and disaster relief operations as well as transportation on drug interdiction missions; and
 Whereas the 1-135th Assault Helicopter Battalion has recently transitioned to using the UH-60 Blackhawk Helicopter, which allows for more effective joint force training: Now, therefore, be it
	
 That the Senate commemorates the 62nd anniversary of the dedication of Whiteman Air Force Base.  